

EXHIBIT 10.38


SEPARATION AGREEMENT
September 21, 2020
This Separation Agreement ("Agreement") is made and entered into by and between
Andrew Vesey and Pacific Gas and Electric Company (the "Company" or "PG&E")
(collectively the "Parties") and sets forth the terms and conditions of Mr.
Vesey’s separation from employment with the Company. The "Effective Date" of
this Agreement is defined in paragraph 18(a).


1.Employment Termination. Mr. Vesey’s employment as Chief Executive Officer and
President of the Company was terminated by the Company as of August 3, 2020 (for
purposes of this Agreement, the "Date of Termination"). Mr. Vesey shall have
until October 13, 2020, to accept this Agreement by submitting a signed copy to
the Company. Regardless of whether Mr. Vesey accepts this Agreement, Mr. Vesey
has or will be paid all salary or wages and vacation accrued, unpaid and owed to
him as of that date (including 30 days’ pay in lieu of notice) and he will
receive notice of the right to continue his existing health-insurance coverage
pursuant to COBRA. Mr. Vesey will also remain entitled to any other benefits to
which he is otherwise entitled under the provisions of the Company's plans and
programs, excluding the Company’s 2020 Short Term Incentive Program (“STIP”)
except as set forth in paragraph 2b, below.


Mr. Vesey previously received a sign-on bonus and a relocation allowance at the
start of his employment with the Company. The Company agrees that it will not
seek the return of any portion of the sign on bonus or relocation allowance from
Mr. Vesey and it waives its right to collect any portion of the bonus and
allowance under the respective agreements signed by him. The benefits set forth
in paragraph 2 below are conditioned upon Mr. Vesey's acceptance and
non-revocation of this Agreement.


2.Separation Benefits. In consideration of his acceptance and non-revocation of
this Agreement, the Company will provide to Mr. Vesey the following separation
benefits, conditioned in each case on Mr. Vesey’s execution of this Agreement
and the occurrence of the Effective Date of this Agreement as set forth in
paragraph 18(a) below:


a.Severance Payment. Under the terms of the PG&E Corporation 2012 Officer
Severance Policy, Mr. Vesey's severance payment amount is $1,850,000.00 (One
million eight hundred and fifty thousand dollars). The Company will make the
severance payment, less applicable withholdings and deductions, to Mr. Vesey
within 30 days following the Effective Date.


b.STIP. The Company will also make a payment to Mr. Vesey equal to his full
target award of $850,000 under the Company’s 2020 Short Term Incentive Program
(“STIP”), without any proration and less applicable withholdings and deductions.


c.Stock. Upon the Effective Date all unvested restricted stock unit grants and
performance share grants provided to Mr. Vesey under PG&E's 2014 Long-Term
Incentive Plan ("LTIP"), each of which is set forth on Schedule A, shall
continue to vest, terminate, or be canceled as provided in the LTIP agreements.


d.Career Transition Services. For a maximum period of one year following the
Date of Termination, the Company will provide Mr. Vesey with executive career
transition services from Lee Hecht Harrison, with total payments to the firm not
to exceed $19,500 (Nineteen thousand five hundred dollars). Lee Hecht Harrison
shall bill the Company directly for their services to Mr. Vesey. Mr. Vesey’s
entitlement to services under this Agreement will terminate when he becomes
employed, either by another employer or through self- employment other than
consulting with the Company.


e.Payment of COBRA premium. In addition to the severance payment described in
paragraph 2(a), the Company will pay Mr. Vesey the amount of $52,876.00
(Fifty-Two Thousand Eight Hundred and Seventy-Six dollars), which is an
estimated value of his monthly COBRA premiums for the eighteen month period
commencing the first full month after the Date of Termination. The Company will
make this payment, less applicable withholdings and deductions, to Mr. Vesey
within 30 days following the Effective Date.





--------------------------------------------------------------------------------



f.Payment of Relocation Expenses. The Company agrees to reimburse, or pay on
behalf of Mr. Vesey, an amount not to exceed$25,000 (twenty-five thousand
dollars) for reasonable personal moving and relocation expenses incurred for
relocation after his resignation. Mr. Vesey will provide receipts and
documentation for relocation expenses in accordance with the Company’s regular
accounting and relocation policies.


3.Defense and Indemnification in Third-Party Claim. The Company and/or its
affiliates, or subsidiaries will provide Mr. Vesey with legal representation and
indemnification protection against any claims, losses, harm, costs and fees in
any legal proceeding in which he is a party or is threatened to be made a party
by reason of the fact that he is or was an employee or officer of the Company
and/or its affiliate or subsidiary, in accordance with the terms of the
resolution of the Board of Directors of PG&E dated July 19, 1995, any subsequent
PG&E policy or plan providing greater protection to Mr. Vesey, or as otherwise
required by law.


4.Cooperation with Legal Proceedings. Mr. Vesey will, upon reasonable notice,
furnish information and proper assistance to the Company and/or its affiliate or
subsidiary (including truthful testimony and document production) as may
reasonably be required by them or any of them in connection with any legal,
administrative or regulatory proceeding in which they or any of them is, or may
become, a party, or in connection with any filing or similar obligation imposed
by any taxing, administrative or regulatory authority having jurisdiction,
provided, however, that the Company and/or its affiliate or subsidiary will pay
all reasonable expenses, including legal fees and costs, incurred by Mr. Vesey
in complying with this paragraph.


5.Release of Claims and Covenant Not to Sue.


a.In consideration of the benefits the Company is providing under this
Agreement, Mr. Vesey, on behalf of himself and his representatives, agents,
heirs and assigns, waives, releases, discharges and promises never to assert any
and all claims, liabilities or obligations of every kind and nature, whether
known or unknown, suspected or unsuspected that he ever had, now has or might
have as of the Effective Date against the Company or its predecessors,
affiliates, subsidiaries, shareholders, owners, directors, officers, employees,
agents, attorneys, successors, or assigns. These released claims include,
without limitation, any claims arising from or related to Mr. Vesey’s employment
with the Company, or any of its affiliates and subsidiaries, and the termination
of that employment. These released claims also specifically include, but are not
limited to, any claims arising under any federal, state and local statutory or
common law, such as (as amended and as applicable) Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, the Employee Retirement
Income Security Act, the California Fair Employment and Housing Act, the
California Labor Code, any other federal, state or local law governing the terms
and conditions of employment or the termination of employment, and the law of
contract and tort; and any claim for attorneys’ fees. Nothing in this Section
5.a. is intended to release or waive Mr. Vesey’s rights (i) under COBRA, (ii) to
accrued and vested stock options or restricted shares as set forth herein; (iii)
to commence an action or proceeding to enforce the terms of this Agreement, (iv)
to any claims arising or that may arise out of Executive’s status as a consumer,
client, insured, shareholder and/or investor that are unrelated to his
employment, compensation or separation of employment with the Company, or (v) to
indemnification as set forth in Section 3 herein and pursuant to applicable
statutes, Certificates of Incorporation, By-laws, resolutions of the Board of
Directors, policies of insurance and plans of the Company its affiliates or
subsidiaries.


b.Mr. Vesey acknowledges that there may exist facts or claims in addition to or
different from those which are now known or believed by his to exist.
Nonetheless, this Agreement extends to all claims of every nature and kind
whatsoever, whether known or unknown, suspected or unsuspected, past or present,
and Mr. Vesey specifically waives all rights under Section 1542 of the
California Civil Code which provides that:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE



--------------------------------------------------------------------------------



MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


c.With respect to the claims released in the preceding paragraphs, Mr. Vesey
will not initiate or maintain any legal or administrative action or proceeding
of any kind against the Company or its predecessors, affiliates, subsidiaries,
shareholders, owners, directors, officers, employees, agents, attorneys,
successors, or assigns, for the purpose of obtaining any personal relief, nor (
except as otherwise required or permitted by law) assist or participate in any
such proceedings, including any proceedings brought by any third parties.


d.In consideration of the foregoing releases Mr. Vesey is providing under this
Agreement, the Company, on behalf of itself and its subsidiaries, waives,
releases, discharges and promises never to assert any and all claims,
liabilities or obligations of every kind and nature, whether known or unknown,
suspected or unsuspected that it ever had, now has or might have as of the
Effective Date against Mr. Vesey; provided that the foregoing release shall not
apply to any claims, liabilities, or obligations (x) arising out of any
misconduct, breaches of duty of loyalty, criminal acts, or fraud on the part of
Mr. Vesey or any right of the Company or its shareholders to disgorge profits or
clawback compensation required under applicable securities or other law or
company policies and/or (y) initiated in your capacity as a member of the board
of directors of the Company.


e.The Company acknowledges that there may exist facts or claims in addition to
or different from those which are now known or believed by his to exist.
Nonetheless, this Agreement extends to all claims of every nature and kind
whatsoever, whether known or unknown, suspected or unsuspected, past or present,
and the Company specifically waives all rights under Section 1542 of the
California Civil Code which provides that:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


f.With respect to the claims released in the paragraphs (d) and (e), the Company
will not initiate or maintain any legal or administrative action or proceeding
of any kind against Mr. Vesey for the purpose of obtaining any personal relief,
nor (except as otherwise required or permitted by law) assist or participate in
any such proceedings, including any proceedings brought by any third parties.


6.Non-disclosure.
a.Except to the extent previously disclosed publicly by the Company in SEC or
regulatory filings, Mr. Vesey will not disclose, publicize, or circulate to
anyone in whole or in part, any information concerning the terms, and/or
conditions of this Agreement without the express written consent of PG&E's
Senior Vice President of Human Resources or, as reasonably necessary to enforce
the terms of this Agreement, unless otherwise required or permitted by law.
Notwithstanding the preceding sentence, Mr. Vesey may disclose the terms and
conditions of this Agreement to his family members, and any attorneys, financial
or tax advisors, if any, to whom there is a bona fide need for disclosure in
order for them to render professional services to him, provided that the person
first agrees to keep the information confidential and not to make any disclosure
of the terms and conditions of this Agreement unless otherwise required or
permitted by law.
b.Mr. Vesey will not use, disclose, publicize, or circulate any confidential or
proprietary information concerning the Company or its subsidiaries or
affiliates, which has come to his attention during his employment with the
Company, unless doing so is expressly authorized in writing by PG&E's Senior
Vice President of Human Resources, or is otherwise required or permitted by law.
Nothing in this Agreement prohibits Mr. Vesey from reporting possible violations
of federal law or regulation to any governmental agency or regulatory authority,
including but not limited to the U.S. Securities and Exchange Commission, or
from making other disclosures that are protected under the whistleblower
provisions of federal or state law or regulation. For the purposes of this
Agreement, neither “proprietary information” nor “confidential information”
shall be understood



--------------------------------------------------------------------------------



to mean information that: (a) is or becomes generally known in the industry or
available to the public other than through Mr. Vesey’s breach of this Agreement;
(b) is communicated to Mr. Vesey by a third party that had no confidentiality
obligations with respect to such information; (c) was in Mr. Vesey’s possession
prior to Mr. Vesey’s employment with the Company including information located
on Mr. Vesey’s Rolodex (whether paper or electronic); (d) is documented by Mr.
Vesey as having been developed by Mr. Vesey outside the scope of his employment
with the Company and independently; or (e) is required to be disclosed by law,
including without limitation, pursuant to the terms of a court order or other
legal process; provided that Mr. Vesey has given the Company prior notice of
such disclosure and an opportunity to contest such disclosure.
c.Notwithstanding Section 6.d., the parties understand that Mr. Vesey will
retain access to his personal LinkedIn and Twitter accounts, which he used to
post information about the Company during the term of his employment.
d.Mr. Vesey shall be subject to the protections of the Defend Trade Secrets Act,
18 U.S.C. § 1833 which provides that an individual cannot be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made (i) in confidence to federal, state or local
government officials, either directly or indirectly, or to an attorney, and is
solely for the purpose of reporting or investigating a suspected violation of
the law, (ii) under seal in a complaint or other document filed in a lawsuit or
other proceeding, or (iii) to her attorney in connection with a lawsuit for
retaliation for reporting a suspected violation of law (and the trade secret may
be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.


7.Non-Disparagement. The Parties agree to refrain from performing any act,
engaging in any conduct or course of action or making or publishing any
statements, claims, allegations or assertions, which have or may reasonably have
the effect of demeaning the name or business reputation of the other Party, or
in the case of the Company, any of its subsidiaries or affiliates, or any of
their respective employees, officers, directors, agents or advisors in their
capacities as such or which adversely affects (or may reasonably be expected
adversely to affect) the best interests (economic or otherwise) of any of them.
Nothing in this paragraph 7 shall preclude either Party from fulfilling any
legal duty it may have, including responding to any subpoena or official inquiry
from any court or government agency, or from reporting possible violations of
federal law or regulation to any governmental agency or regulatory authority,
including but not limited to the California Public Utilities Commission, the
U.S. Securities and Exchange Commission, or from making other disclosures that
are protected under the whistleblower provisions of federal or state law or
regulation.


8.No Solicitation.
a.For a period of 12 months after the Effective Date, Mr. Vesey will not,
directly or indirectly, solicit or contact for the purpose of diverting or
taking away or attempt to solicit or contact for the purpose of diverting or
taking away:


(1) any existing employee, agent or consultant of the Company or its affiliates
or subsidiaries, to terminate or otherwise alter the person's or entity's
employment, agency or consultant relationship with the Company or its affiliates
or subsidiaries; or


(2)any existing employee, agent or consultant of the Company or its affiliates
or subsidiaries, to work in any capacity for or on behalf of any person, Company
or other business enterprise that is in competition with the Company or its
affiliates or subsidiaries.


9.Material Breach by Employee. In the event Mr. Vesey breaches any material
provision of this Agreement, including but not necessarily limited to paragraphs
4, 5, 6, 7 and/or 8 and fails to cure said breach within 45 days of notice of
such breach, the Company will be entitled to recover any actual damages and/or
seek injunctive relief. Despite any breach by Mr. Vesey, his other duties and
obligations under this Agreement, including his waivers and releases, will
remain in full force and effect. For avoidance of doubt, in the event of a
breach or threatened breach by Mr. Vesey of any of the provisions in paragraphs
4, 5, 6, 7 and/or 8, the Company will, in addition to any other remedies
provided in this Agreement, be entitled to equitable and/or injunctive relief
and because the damages for such a breach or threatened breach may be difficult
to



--------------------------------------------------------------------------------



determine and may not provide a full and adequate remedy, the Company will also
be entitled to specific performance by Mr. Vesey of his obligations under
paragraphs 4, 5, 6, 7 and/or 8.


10.Material Breach by the Company. Mr. Vesey will be entitled to recover actual
damages in the event of any material breach of this Agreement by the Company,
including any unexcused late or non-payment of any amounts owed under this
Agreement, or any unexcused failure to provide any other benefits specified in
this Agreement. In the event of a breach or threatened breach by the Company of
any of its material obligations to him under this Agreement, Mr. Vesey will be
entitled to seek, in addition to any other remedies provided in this Agreement,
specific performance of the Company's obligations and any other applicable
equitable or injunctive relief.


11.No Admission of Liability. This Agreement is not, and will not be considered
by either party, an admission of liability or of a violation of any applicable
contract, law, rule, regulation, or order of any kind.


12.Complete Agreement. This Agreement together with Schedule A sets forth the
entire agreement between the Parties pertaining to the subject matter of this
Agreement and fully supersedes any prior or contemporaneous negotiations,
representations, agreements, or understandings between the Parties with respect
to any such matters, whether written or oral (including any that would have
provided Mr. Vesey with any different severance arrangements). The Parties
acknowledge that they have not relied on any promise, representation or
warranty, express or implied, not contained in this Agreement. Parole evidence
will be inadmissible to show agreement by and among the Parties to any term or
condition contrary to or in addition to the terms and conditions contained in
this Agreement.


13.Severability. If any provision of this Agreement is determined to be invalid,
void, or unenforceable, the remaining provisions will remain in full force and
effect.


14.Arbitration. With the exception of any request for specific performance,
injunctive or other equitable relief, any dispute or controversy of any kind
arising out of or related to this Agreement, Mr. Vesey’s employment with the
Company (or with the employing subsidiary), the separation of Mr. Vesey from
that employment and from his positions as an officer and/or director of the
Company or any subsidiary or affiliate, or any claims for benefits, rights
under, or interpretation of this Agreement, will be resolved exclusively by
final and binding arbitration using one arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association currently
in effect, provided, however, that in rendering their award, the arbitrators
will be limited to those legal rights and remedies provided for by law. The only
claims not covered by this paragraph are any non-waivable claims for benefits
under workers' compensation or unemployment insurance laws, which will be
resolved under those laws. Any arbitration pursuant to this paragraph will take
place in San Francisco, California. The Parties may be represented by legal
counsel at the arbitration but must bear their own fees for such representation
in the first instance. The prevailing party in any dispute or controversy
covered by this paragraph, or with respect to any request for specific
performance, injunctive or other equitable relief in any forum, will be entitled
to recover, in addition to any other available remedies specified in this
Agreement, all litigation expenses and costs, including any arbitrator,
administrative or filing fees and reasonable attorneys' fees, except as
prohibited or limited by law. The Parties specifically waive any right to a jury
trial on any dispute or controversy covered by this paragraph. Judgment may be
entered on the arbitrators' award in any court of competent jurisdiction.
Subject to the arbitration provisions of this paragraph, the sole jurisdiction
and venue for any action related to the subject matter of this Agreement will be
the California state and federal courts having within their jurisdiction the
location of the Company's principal place of business in California at the time
of such action, and both Parties thereby consent to the jurisdiction of such
courts for any such action.


15.Governing Law. This Agreement will be governed by and construed under the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the State of California, without regard to their conflicts of law
provisions.


16.No Waiver. The failure of either Party to exercise or enforce, at any time,
or for any period of time, any of the provisions of this Agreement will not be
construed as a waiver of that provision, or any portion of that provision, and
will in no way affect that party’s right to exercise or enforce such provisions.
No waiver or default of any provision of this Agreement will be deemed to be a
waiver of any succeeding breach of the same or any other provisions of this
Agreement.





--------------------------------------------------------------------------------



17.Successors and Assigns. The Company agrees that this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
affiliates, successors and assigns.




18.Acceptance of Agreement.
a.Mr. Vesey was provided over 21 days to consider and accept the terms of his
Agreement and was advised to (and did) consult with an attorney about the
Agreement before signing it. After signing the Agreement, Mr. Vesey will have an
additional seven (7) days in which to revoke in writing acceptance of this
Agreement. To revoke, Mr. Vesey will submit a signed statement to that effect to
PG&E's Senior Vice President of Human Resources before the close of business on
the seventh day. If Mr. Vesey does not submit a timely revocation, the Effective
Date of this Agreement will be the eighth day after he has signed it.
b.Mr. Vesey acknowledges reading and understanding the contents of this
Agreement, being afforded the opportunity to review carefully this Agreement
with an attorney of his choice, not relying on any oral or written
representation not contained in this Agreement, signing this Agreement knowingly
and voluntarily, and, after the Effective Date of this Agreement, being bound by
all of its provisions.




[Signature Pages Follow]


























--------------------------------------------------------------------------------






Dated: 9/21/20PACIFIC GAS AND ELECTRICCOMPANYBy: /s/ JOHN R. SIMONName: John R.
SimonTitle: Counsel for Pacific Gas andElectric CompanySenior Vice President,
General Counseland Chief Ethics and Compliance Officerof PG&E Corporation, Its
Parent


























--------------------------------------------------------------------------------






Dated: 9/22/20ANDREW VESEY/s/ ANDREW VESEY





























































































[Signature Page to Separation Agreement]







--------------------------------------------------------------------------------



Schedule A
Unvested Restricted Stock Unit Grants and Performance Share Grants

Last NameFirst NamePlanAward DateAward TypeAward
AmountVestedUnvestedVeseyAndrew2014 Long-Term Incentive Plan11/12/2019Restricted
Stock Unit 12,004—12,004


